FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS HIGHER FIRST HALF EARNINGS BLACKSBURG, VA, July 14, 2011 (revised July 27, 2011):Today, National Bankshares, Inc. (NASDAQ Capital Market: NKSH) announced net income of over $4.22 million for the quarter ended June 30, 2011.Net income was $8.24 million through June 30, 2011, or nearly 6.12%, above the total reported for the first half of 2010.Basic net income per share was $1.19, which compares with $1.12 for the first six months last year.The return of average assets for the first half of 2011 was 1.63%, and it was 1.60% for the six months ended June 30, 2010.The return on average equity was 12.48% and 12.41% for the same two periods.Total loans at quarter-end, at $594.57 million, increased slightly from the total of $583.93 million at the end of June last year.At June 30, 2011, the Company had total assets of $1.03 billion, an increase of 4.02% over the end of the first half of 2010 and up slightly from total assets of $1.02 billion at year-end. National Bankshares’ Chairman, President & CEO James G. Rakes commented, “The stable interest rate environment during the first half of the year allowed us to maintain a healthy net interest margin, which resulted in an increase in net interest income.We continue to see tentative signs that the economic recovery may be reaching our market area, as commercial loan income has increased 7.31% from the same time last year and total loan income has increased slightly.We look forward to further indications of a sustained recovery.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheet (Unaudited) ($ in thousands, except for per share data) June 30, 2011 June 30, 2010 December 31, 2010 Assets Cash and due from banks $ $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Real estate construction loans Real estate mortgage loans Commercial and industrial loans Consumer loans Total loans Less: unearned income and deferred fees ) ) ) Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares;issued and outstanding 6,937,974 shares at June 30, 2011 and 6,933,474 at December 31, 2010 Retained earnings Accumulated other comprehensive (loss), net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ Interest on federal funds Interest on interest-bearing deposits 35 30 67 49 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 59 54 Credit card fees Trust income Bank-owned life insurance Other income 77 89 Realized securities gains (losses), net ) 11 (4
